DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 6/13/2022 have been fully considered but they are not persuasive.
1). Applicant’s argument –	This clarifies the management is not merely a separate OCM and tilt management as suggested by Buset. Rather, the claimed subject matter is a control plane (L0CP) that treats the bands independently for signaling and for actions. 
Further, Applicant has included new dependent Claim 21 to clarify the actions for the LOCP. These aspects are not suggested by the prior art, individually or in combination.
Examiner’s response – In the Background of Applicant’s Specification, Applicant states “In a Layer 0 Control Plane (L0CP) (e.g., optical line), if a line fault is detected and either an OMS-FDI or OMS-RDI is raised, a controller in the control plane may be configured to restore all channels of the line system on another path” ([0004]). That is, the L0CP is an optical control plane that controls the configuration of connections between optical switches across a network. Buset et al teaches/suggests a layer 0, which is the photonic layer or optical fiber line, and a L0CP (the centralized orchestrator and/or the local orchestrators) to perform L0CP restoration in the multi-band communication system, which treats each band of the multi-band communication system independently. The combination of Buset et al and Chedore et al and Pedersen and Caprino et al teaches/suggests claimed limitations.

Claim Objections
Claim 21 is objected to because of the following informalities:  the phrase “bocking capacity operations that include any layer 0 restorations on the on the specific band” should be changed to “blocking capacity operations that include any layer 0 restorations .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buset et al (US 2020/0153502) in view of Chedore et al (US 2018/0234749) and Pedersen (US 5719697) and Caprino et al (US 2004/0170433).
1). With regard to claim 1, Buset et al discloses a controller of a multi-band communication system (Abstract etc., C-band and L-band system), the controller (Abstract etc., “a centrally orchestrated optical controller” as shown in Figure 1, or “a distributively orchestrated optical controller” as shown in Figure 2) comprising 
a processing device (Figures 1, 2 and 7), and
a memory device configured to store computer logic having instructions ([0057] and claim 1, also 208 in Figure 7) that, when executed, enable the processing device to
perform Layer 0 (L0) management via a L0 Control Plane (L0CP) of the multi-band communication system (as defined in applicant’s specification ([0004]-[0005]), Layer 0 is the photonic layer, e.g., optical fiber line. Buset’s centralized orchestrator and/or the local orchestrators form a L0CP, which performs L0 or optical fiber layer management of a multi-band communication system and treats each band of the multi-band communication system independently),
in response to a detected fault (e.g., by detectors 106/114 and 103/110 etc. as shown in Figures 3 and 6) in the multi-band communication system impacting only a specific band ([0063], “node 100a recognizes that a fault event has occurred when it identifies a C-Band or L-Band loading change that is a loss of a band …”; [0064], “enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band” “if an EDFA, in either the L-Band card 112 or the hybrid C-Band card 108, at the upstream node 100b is offline, the output power measured by the third photodiode 114 within upstream node 100b would be outside an output power threshold thereby causing a fault event, thus necessitating the fault event message”; [0063]-[0066]) of the multi-band communication system, create a fault signal ([0064] and [0065], “necessitating the fault event message. The fault event message is communicated to the node 100a through an optical supervisory channel”) corresponding to the detected fault, wherein the L0CP treats each band of the multi-band communication system independently in terms of L0CP actions ([0061]-[0068], “Performing tilt targeting further includes calculating, for each of the C-Band, independently, the L-Band, independently, and the C+L Bands, a Raman amplifier tilt target, a C-Band EDFA tilt target, and a L-Band EDFA tilt target respectively based off of at least the DAMP information received and the estimated tilt accumulated in the previous span. …. The L-Band EDFA tilt target and C-Band EDFA tilt target are each measures, in decibels that indicate EDFA gain settings needed to compensate for tilt that was accumulated over the upstream span, while the Raman gain target is an estimate of the gain needed to reach a target output power. Each of the tilt targets and the gain targets may be stored locally on the node”, and “the node 100a recognizes that a fault event has occurred when it identifies a C-Band or L-Band loading change that is a loss of a band and changes observed in the downstream node are based only on the tilt changes due to a band loss”, and “The hybrid C-Band card 108 has a third photodiode 114 for monitoring both the C-Band and the L-Band independently, enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band. The hybrid C-band card 108 and the C-Band EDFA card 124 have the passthrough photodiode 118 that monitors both the C-Band and the L-Band independently as the transmission signal passes through the board”, “if the fault event detected is a failure of the C-Band, the particular predetermined fault event scenario corresponding to the failure of the C-Band is selected and the associated scenario target tilt and scenario target gain are applied to each of the amplifiers. The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 1-5, “responsive to a fault event message affecting the C-band or the L-band”, “the fault event message is formed by monitoring an output/input power of the optical signal in either the C-Band or the L-Band”; [0068], “The other local orchestrators 22 and/or the centralized orchestrator 14 may then execute corrective action to route traffic around a node having a fault event. The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”. That is, managed by the local/centralized orchestrators, the L0CP treats each band of the multi-band communication system independently in terms of L0CP actions), and
convey the fault signal to at least one of an upstream controller and a downstream controller of the multi-band communication system ([0064]-[0067], “The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 3-7) to trigger an action associated with the L0CP for handling the detected fault only on the specific band (step 190 in Figure 5; [0063], “Upon recognizing that the fault event has occurred, the node 100a adjusts local gain settings and local tilt settings to account for the transient tilt and transient gain”; [0068], “The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”), independently of any other bands of the multi-band communication system ([0061], “Performing tilt targeting further includes calculating, for each of the C-Band, independently, the L-Band, independently, and the C+L Bands, a Raman amplifier tilt target, a C-Band EDFA tilt target, and a L-Band EDFA tilt target respectively based off of at least the DAMP information received and the estimated tilt accumulated in the previous span. …. The L-Band EDFA tilt target and C-Band EDFA tilt target are each measures, in decibels that indicate EDFA gain settings needed to compensate for tilt that was accumulated over the upstream span, while the Raman gain target is an estimate of the gain needed to reach a target output power. Each of the tilt targets and the gain targets may be stored locally on the node”; [0063], “the node 100a recognizes that a fault event has occurred when it identifies a C-Band or L-Band loading change that is a loss of a band and changes observed in the downstream node are based only on the tilt changes due to a band loss”; [0064], “The hybrid C-Band card 108 has a third photodiode 114 for monitoring both the C-Band and the L-Band independently, enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band. The hybrid C-band card 108 and the C-Band EDFA card 124 have the passthrough photodiode 118 that monitors both the C-Band and the L-Band independently as the transmission signal passes through the board”; [0065], [0066], “if the fault event detected is a failure of the C-Band, the particular predetermined fault event scenario corresponding to the failure of the C-Band is selected and the associated scenario target tilt and scenario target gain are applied to each of the amplifiers. The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 1-5, “responsive to a fault event message affecting the C-band or the L-band”, “the fault event message is formed by monitoring an output/input power of the optical signal in either the C-Band or the L-Band”; [0068], “The other local orchestrators 22 and/or the centralized orchestrator 14 may then execute corrective action to route traffic around a node having a fault event. The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”, “to correct for the particular type of fault” ([0007]). That is, the fault event for C-band or L-band can be separately determined, and the action on one band is handled independently of other action. Also, as shown in Figure 4, each band, C-band or L-band, is independently generated, and a failure in C-band transponder 144b can be independently corrected).
But, Buset et al does not expressly disclose wherein the action is replacing the specific band with Amplified Spontaneous Emission (ASE).
However, to load an ASE into transmission line to compensate a cut/fault is well known in the art. First, Buset et al teaches to send fault signals to upstream/downstream node/controller, and Buset et al also discloses “In one embodiment, receiving DAMP information (step 172) includes receiving, by the first node 100a, network data including, for example: channel loading, including channel location within the spectrum and channel power for each channel, ASE loading, ASE accumulation to the previous nodes, C-Band power target, L-Band power target, signal power at a previous node, or any combination thereof”. Second, Chedore et al discloses that the ASE loading can be used “to maintain constant power” ([0038]) and “The underlying goal of ASE loading is to generate placeholder power for channels so that the system can be maintained in a stable, full-fill operating state” ([0022]); that is, when one band is removed, an ASE is added/loaded to maintain constant power and stable operation, or the ASE can be used to replace a specific band; Chedore et al also teaches that different ASE sources correspond to different bands (Figures 3-6, ASE sources 66, 72 and 84. E.g., 72 and 84 are for L-band). Another prior art, Pedersen teaches that an ASE can be added/loaded when a cut/fault occurs (Abstract and Figures 2 and 3), and a filter can be used to select specific wavelength bands of the ASE. In Figure 2 of Pedersen, the ASE is from a drop amplifier (42; column 4 line 57 to column 4 line 5); however, Capriono et al discloses that an input preamplifier (PA 13 in Figure 1, which can be viewed as a inline amplifier) can be used to generate ASE for all band (Figure 2, ~1530-1560 nm, which belongs to optical c-band. Also refer to [0020], [0032] and [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chedore et al and Pedersen and Caprino et al to the system/method of Buset et al so that when a failure occurs in a specific band, an ASE can be used to replace the specific band to maintain a constant power and stable operation.
2). With regard to claim 2, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al further discloses wherein the action for handling the detected fault on the specific band does not affect operations on the one or more other bands (as discussed in claim 1 rejection, in Buset, failures of either C-band or L-band can be detected, and a correction can be done for “the particular type of fault”, or if C-band is in fault, a correction for the C-band is performed).
3). With regard to claim 3, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. . And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al further discloses wherein the fault signal is configured to trigger the downstream controller to execute the specific band with the ASE in a downstream section-multiplexer (e.g., Figure 2 of Pedersen, 32/34 is in a downstream section-multiplexer. Figure 1 of Caprino: site 10 is “a downstream section-multiplexer”).
4). With regard to claim 5, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claims 1 and 3 above. And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al further discloses wherein the fault signal is configured to trigger replacement of the specific band with ASE in the downstream section-multiplexer by instructing the downstream controller to send the fault signal to one or more further downstream controllers (Buset: Figure 2 etc., [0058], [0065] and claim 7, “A fault-forwarding process comprises detecting a fault event at any upstream node and notifying all upstream nodes and downstream nodes of the fault event so that each node can apply scenario tilt targets and scenario gain targets corresponding to the fault event. The fault-forwarding process may notify each node of one or more fault event that the particular node would be unable to locally detect”. And Pedersen and Caprino also disclose that controller is in the downstream section-multiplexer).
5). With regard to claim 7, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. But, Buset et al and Chedore et al and Pedersen and Caprino et al does not expressly disclose wherein the fault signal is configured to trigger the upstream controller, relative to the fault, to execute the replacing the specific band with the ASE in an upstream section-multiplexer.
However, first, Buset et al teaches to send fault signals to upstream/downstream node/controller, and Buset et al also discloses “In one embodiment, receiving DAMP information (step 172) includes receiving, by the first node 100a, network data including, for example: channel loading, including channel location within the spectrum and channel power for each channel, ASE loading, ASE accumulation to the previous nodes, C-Band power target, L-Band power target, signal power at a previous node, or any combination thereof”. Second, as discussed in claim 1 rejection, Chedore et al and Pedersen and Caprino et al disclose that the ASE loading can be used “to maintain constant power” and “to generate placeholder power for channels so that the system can be maintained in a stable, full-fill operating state”, and when one band is removed, an ASE is added/loaded to maintain constant power and stable operation, or the ASE can be used to replace a specific band. Based on the teachings of Buset et al and Chedore et al and Pedersen and Caprino et al, it is obvious to one skilled in the art that a fault signal can be sent to upstream controller, relative to the fault, to perform replacing the specific band with the ASE in an upstream section-multiplexer.
6). With regard to claim 10, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al further discloses wherein the multi-band communication system is an optical system configured to carry C-band and L-band optical signals (Buset: Abstract etc.), and wherein the upstream controller and the downstream controller (the controllers in Figures 1 and 2 etc.) are configured to handle the detected fault with respect to an upstream optical component and a downstream optical component (Figures 1-7, [0058] and [0064]-[0066] etc.. Also refer to Figure 2 of Pedersen and Figure 1 of Caprino, the ASE is added at downstream of the cut/fault, and controller is used to control the generation of the ASE, “the amplifier be controlled so as to have constant output power without concern for the input power” in [0034] of Caprino).
7). With regard to claim 11, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claims 1 and 10 above. And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al further discloses wherein C-band and L-band spectrum is controlled using band specific gain/loss actuators (Buset: Figures 1-6, C-band amplifier and L-band amplifier) and multiplexer/demultiplexer actuators (the DEG 46 and 48 etc.).
8). With regard to claim 12, Buset et al discloses a non-transitory computer-readable medium configured to store a computer program having instructions (Abstract and claim 1 etc.) that, when executed, enable one or more processing devices (Figures 1, 2 and 7) to
perform Layer 0 (L0) management via a L0 Control Plane (L0CP) of the multi-band communication system (as defined in applicant’s specification ([0004]-[0005]), Layer 0 is the photonic layer, e.g., optical fiber line. Buset’s centralized orchestrator and/or the local orchestrators form a L0CP, which performs L0 or optical fiber layer management of a multi-band communication system and treats each band of the multi-band communication system independently),
in response to a detected fault (e.g., by detectors 106/114 and 103/110 etc. as shown in Figures 3 and 6) in a multi-band communication system (Abstract etc., C-band and L-band system) impacting only a specific band ([0063], “node 100a recognizes that a fault event has occurred when it identifies a C-Band or L-Band loading change that is a loss of a band …”; [0064], “enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band” “if an EDFA, in either the L-Band card 112 or the hybrid C-Band card 108, at the upstream node 100b is offline, the output power measured by the third photodiode 114 within upstream node 100b would be outside an output power threshold thereby causing a fault event, thus necessitating the fault event message”; [0063]-[0066]) of the multi-band communication system, create a fault signal ([0064] and [0065], “necessitating the fault event message. The fault event message is communicated to the node 100a through an optical supervisory channel”) corresponding to the detected fault, wherein the L0CP treats each band of the multi-band communication system independentlyin terms of L0CP actions ([0061]-[0068], “Performing tilt targeting further includes calculating, for each of the C-Band, independently, the L-Band, independently, and the C+L Bands, a Raman amplifier tilt target, a C-Band EDFA tilt target, and a L-Band EDFA tilt target respectively based off of at least the DAMP information received and the estimated tilt accumulated in the previous span. …. The L-Band EDFA tilt target and C-Band EDFA tilt target are each measures, in decibels that indicate EDFA gain settings needed to compensate for tilt that was accumulated over the upstream span, while the Raman gain target is an estimate of the gain needed to reach a target output power. Each of the tilt targets and the gain targets may be stored locally on the node”, and “the node 100a recognizes that a fault event has occurred when it identifies a C-Band or L-Band loading change that is a loss of a band and changes observed in the downstream node are based only on the tilt changes due to a band loss”, and “The hybrid C-Band card 108 has a third photodiode 114 for monitoring both the C-Band and the L-Band independently, enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band. The hybrid C-band card 108 and the C-Band EDFA card 124 have the passthrough photodiode 118 that monitors both the C-Band and the L-Band independently as the transmission signal passes through the board”, “if the fault event detected is a failure of the C-Band, the particular predetermined fault event scenario corresponding to the failure of the C-Band is selected and the associated scenario target tilt and scenario target gain are applied to each of the amplifiers. The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 1-5, “responsive to a fault event message affecting the C-band or the L-band”, “the fault event message is formed by monitoring an output/input power of the optical signal in either the C-Band or the L-Band”; [0068], “The other local orchestrators 22 and/or the centralized orchestrator 14 may then execute corrective action to route traffic around a node having a fault event. The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”. That is, managed by the local/centralized orchestrators, the L0CP treats each band of the multi-band communication system independently in terms of L0CP actions), and
convey the fault signal to at least one of an upstream controller and a downstream controller of the multi-band communication system ([0064]-[0067], “The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 3-7) to trigger an action associated with the L0CP for handling the detected fault only on the specific band (step 190 in Figure 5; [0063], “Upon recognizing that the fault event has occurred, the node 100a adjusts local gain settings and local tilt settings to account for the transient tilt and transient gain”; [0068], “The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”), independently of any other bands of the multi-band communication system ([0061], “Performing tilt targeting further includes calculating, for each of the C-Band, independently, the L-Band, independently, and the C+L Bands, a Raman amplifier tilt target, a C-Band EDFA tilt target, and a L-Band EDFA tilt target respectively based off of at least the DAMP information received and the estimated tilt accumulated in the previous span. …. The L-Band EDFA tilt target and C-Band EDFA tilt target are each measures, in decibels that indicate EDFA gain settings needed to compensate for tilt that was accumulated over the upstream span, while the Raman gain target is an estimate of the gain needed to reach a target output power. Each of the tilt targets and the gain targets may be stored locally on the node”; [0063], “the node 100a recognizes that a fault event has occurred when it identifies a C-Band or L-Band loading change that is a loss of a band and changes observed in the downstream node are based only on the tilt changes due to a band loss”; [0064], “The hybrid C-Band card 108 has a third photodiode 114 for monitoring both the C-Band and the L-Band independently, enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band. The hybrid C-band card 108 and the C-Band EDFA card 124 have the passthrough photodiode 118 that monitors both the C-Band and the L-Band independently as the transmission signal passes through the board”; [0065], [0066], “if the fault event detected is a failure of the C-Band, the particular predetermined fault event scenario corresponding to the failure of the C-Band is selected and the associated scenario target tilt and scenario target gain are applied to each of the amplifiers. The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 1-5, “responsive to a fault event message affecting the C-band or the L-band”, “the fault event message is formed by monitoring an output/input power of the optical signal in either the C-Band or the L-Band”; [0068], “The other local orchestrators 22 and/or the centralized orchestrator 14 may then execute corrective action to route traffic around a node having a fault event. The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”, “to correct for the particular type of fault” ([0007]). That is, the fault event for C-band or L-band can be separately determined, and the action on one band is handled independently of other action. Also, as shown in Figure 4, each band, C-band or L-band, is independently generated, and a failure in C-band transponder 144b can be independently corrected).
But, Buset et al does not expressly disclose wherein the action is replacing the specific band with Amplified Spontaneous Emission (ASE).
However, to load an ASE into transmission line to compensate a cut/fault is well known in the art. First, Buset et al teaches to send fault signals to upstream/downstream node/controller, and Buset et al also discloses “In one embodiment, receiving DAMP information (step 172) includes receiving, by the first node 100a, network data including, for example: channel loading, including channel location within the spectrum and channel power for each channel, ASE loading, ASE accumulation to the previous nodes, C-Band power target, L-Band power target, signal power at a previous node, or any combination thereof”. Second, Chedore et al discloses that the ASE loading can be used “to maintain constant power” ([0038]) and “The underlying goal of ASE loading is to generate placeholder power for channels so that the system can be maintained in a stable, full-fill operating state” ([0022]); that is, when one band is removed, an ASE is added/loaded to maintain constant power and stable operation, or the ASE can be used to replace a specific band; Chedore et al also teaches that different ASE sources correspond to different bands (Figures 3-6, ASE sources 66, 72 and 84. E.g., 72 and 84 are for L-band). Another prior art, Pedersen teaches that an ASE can be added/loaded when a cut/fault occurs (Abstract and Figures 2 and 3), and a filter can be used to select specific wavelength bands of the ASE. In Figure 2 of Pedersen, the ASE is from a drop amplifier (42; column 4 line 57 to column 4 line 5); however, Capriono et al discloses that an input preamplifier (PA 13 in Figure 1, which can be viewed as a inline amplifier) can be used to generate ASE for all band (Figure 2, ~1530-1560 nm, which belongs to optical c-band. Also refer to [0020], [0032] and [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chedore et al and Pedersen and Caprino et al to the system/method of Buset et al so that when a failure occurs in a specific band, an ASE can be used to replace the specific band to maintain a constant power and stable operation.
9). With regard to claim 13, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al further discloses wherein the fault signal is configured to trigger the downstream controller to replace the specific band with Amplified Spontaneous Emission (ASE) in a downstream section-multiplexer (refer claim 1 rejection, Chedore et al and Pedersen and Caprino et al disclose to trigger the downstream controller to replace the specific band with ASE in a downstream section-multiplexer) by causing the downstream controller to execute one or more of: shutting down at least a last amplifier corresponding to the specific band within a local Optical Multiplex Section (OMS), and sending the fault signal to one or more further downstream controllers (Buset et al teaches/suggests to send fault signals to upstream/downstream node/controller).
10). With regard to claim 14, Buset et al discloses a method comprising the steps of
performing Layer 0 (L0) management via a L0 Control Plane (L0CP) of the multi-band communication system (as defined in applicant’s specification ([0004]-[0005]), Layer 0 is the photonic layer, e.g., optical fiber line. Buset’s centralized orchestrator and/or the local orchestrators form a L0CP, which performs L0 or optical fiber layer management of a multi-band communication system and treats each band of the multi-band communication system independently),
in response to a detected fault (e.g., detected by detectors 106/114 and 103/110 etc. as shown in Figures 3 and 6) in a multi-band communication system (Abstract etc., C-band and L-band system) impacting only a specific band ([0063], “node 100a recognizes that a fault event has occurred when it identifies a C-Band or L-Band loading change that is a loss of a band …”; [0064], “enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band” “if an EDFA, in either the L-Band card 112 or the hybrid C-Band card 108, at the upstream node 100b is offline, the output power measured by the third photodiode 114 within upstream node 100b would be outside an output power threshold thereby causing a fault event, thus necessitating the fault event message”; [0063]-[0066]) of the multi-band communication system, creating a fault signal ([0064] and [0065], “necessitating the fault event message. The fault event message is communicated to the node 100a through an optical supervisory channel”) corresponding to the detected fault, wherein the L0CP treats each band of the multi-band communication system independently in terms of L0CP actions ([0061]-[0068], “Performing tilt targeting further includes calculating, for each of the C-Band, independently, the L-Band, independently, and the C+L Bands, a Raman amplifier tilt target, a C-Band EDFA tilt target, and a L-Band EDFA tilt target respectively based off of at least the DAMP information received and the estimated tilt accumulated in the previous span. …. The L-Band EDFA tilt target and C-Band EDFA tilt target are each measures, in decibels that indicate EDFA gain settings needed to compensate for tilt that was accumulated over the upstream span, while the Raman gain target is an estimate of the gain needed to reach a target output power. Each of the tilt targets and the gain targets may be stored locally on the node”, and “the node 100a recognizes that a fault event has occurred when it identifies a C-Band or L-Band loading change that is a loss of a band and changes observed in the downstream node are based only on the tilt changes due to a band loss”, and “The hybrid C-Band card 108 has a third photodiode 114 for monitoring both the C-Band and the L-Band independently, enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band. The hybrid C-band card 108 and the C-Band EDFA card 124 have the passthrough photodiode 118 that monitors both the C-Band and the L-Band independently as the transmission signal passes through the board”, “if the fault event detected is a failure of the C-Band, the particular predetermined fault event scenario corresponding to the failure of the C-Band is selected and the associated scenario target tilt and scenario target gain are applied to each of the amplifiers. The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 1-5, “responsive to a fault event message affecting the C-band or the L-band”, “the fault event message is formed by monitoring an output/input power of the optical signal in either the C-Band or the L-Band”; [0068], “The other local orchestrators 22 and/or the centralized orchestrator 14 may then execute corrective action to route traffic around a node having a fault event. The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”. That is, managed by the local/centralized orchestrators, the L0CP treats each band of the multi-band communication system independently in terms of L0CP actions), and
conveying the fault signal to at least one of an upstream controller and a downstream controller of the multi-band communication system ([0064]-[0067], “The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 3-7) to trigger an action associated with the L0CP for handling the detected fault only on the specific band (step 190 in Figure 5; [0063], “Upon recognizing that the fault event has occurred, the node 100a adjusts local gain settings and local tilt settings to account for the transient tilt and transient gain”; [0068], “The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”), independently of any other bands of the multi-band communication system ([0061], “Performing tilt targeting further includes calculating, for each of the C-Band, independently, the L-Band, independently, and the C+L Bands, a Raman amplifier tilt target, a C-Band EDFA tilt target, and a L-Band EDFA tilt target respectively based off of at least the DAMP information received and the estimated tilt accumulated in the previous span. …. The L-Band EDFA tilt target and C-Band EDFA tilt target are each measures, in decibels that indicate EDFA gain settings needed to compensate for tilt that was accumulated over the upstream span, while the Raman gain target is an estimate of the gain needed to reach a target output power. Each of the tilt targets and the gain targets may be stored locally on the node”; [0063], “the node 100a recognizes that a fault event has occurred when it identifies a C-Band or L-Band loading change that is a loss of a band and changes observed in the downstream node are based only on the tilt changes due to a band loss”; [0064], “The hybrid C-Band card 108 has a third photodiode 114 for monitoring both the C-Band and the L-Band independently, enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band. The hybrid C-band card 108 and the C-Band EDFA card 124 have the passthrough photodiode 118 that monitors both the C-Band and the L-Band independently as the transmission signal passes through the board”; [0065], [0066], “if the fault event detected is a failure of the C-Band, the particular predetermined fault event scenario corresponding to the failure of the C-Band is selected and the associated scenario target tilt and scenario target gain are applied to each of the amplifiers. The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 1-5, “responsive to a fault event message affecting the C-band or the L-band”, “the fault event message is formed by monitoring an output/input power of the optical signal in either the C-Band or the L-Band”; [0068], “The other local orchestrators 22 and/or the centralized orchestrator 14 may then execute corrective action to route traffic around a node having a fault event. The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”, “to correct for the particular type of fault” ([0007]). That is, the fault event for C-band or L-band can be separately determined, and the action on one band is handled independently of other action. Also, as shown in Figure 4, each band, C-band or L-band, is independently generated, and a failure in C-band transponder 144b can be independently corrected).
But, Buset et al does not expressly disclose wherein the action is replacing the specific band with Amplified Spontaneous Emission (ASE).
However, to load an ASE into transmission line to compensate a cut/fault is well known in the art. First, Buset et al teaches to send fault signals to upstream/downstream node/controller, and Buset et al also discloses “In one embodiment, receiving DAMP information (step 172) includes receiving, by the first node 100a, network data including, for example: channel loading, including channel location within the spectrum and channel power for each channel, ASE loading, ASE accumulation to the previous nodes, C-Band power target, L-Band power target, signal power at a previous node, or any combination thereof”. Second, Chedore et al discloses that the ASE loading can be used “to maintain constant power” ([0038]) and “The underlying goal of ASE loading is to generate placeholder power for channels so that the system can be maintained in a stable, full-fill operating state” ([0022]); that is, when one band is removed, an ASE is added/loaded to maintain constant power and stable operation, or the ASE can be used to replace a specific band; Chedore et al also teaches that different ASE sources correspond to different bands (Figures 3-6, ASE sources 66, 72 and 84. E.g., 72 and 84 are for L-band). Another prior art, Pedersen teaches that an ASE can be added/loaded when a cut/fault occurs (Abstract and Figures 2 and 3), and a filter can be used to select specific wavelength bands of the ASE. In Figure 2 of Pedersen, the ASE is from a drop amplifier (42; column 4 line 57 to column 4 line 5); however, Capriono et al discloses that an input preamplifier (PA 13 in Figure 1, which can be viewed as a inline amplifier) can be used to generate ASE for all band (Figure 2, ~1530-1560 nm, which belongs to optical c-band. Also refer to [0020], [0032] and [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chedore et al and Pedersen and Caprino et al to the system/method of Buset et al so that when a failure occurs in a specific band, an ASE can be used to replace the specific band to maintain a constant power and stable operation.
11). With regard to claim 15, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al further discloses wherein the action for handling the detected fault on the specific band does not affect operations on the one or more other bands (as discussed in claim 14 rejection, in Buset, failures of either C-band or L-band can be detected, and a correction can be done for “the particular type of fault”, or if C-band is in fault, a correction for the C-band is performed).
12). With regard to claim 16, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 14 above. And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al further discloses wherein the fault signal is configured to trigger the downstream controller to execute the replacing the specific band with the ASE in a downstream section-multiplexer (refer claim 14 rejection, Chedore et al and Pedersen and Caprino et al disclose to trigger the downstream controller to replace the specific band with the ASE in a downstream section-multiplexer), and wherein the fault signal is configured to trigger replacement of the specific band with ASE in the downstream section-multiplexer by instructing the downstream controller to execute one of: shutting down at least a last amplifier corresponding to the specific band within a local Optical Multiplex Section (OMS), and sending the fault signal to one or more further downstream controllers (Buset et al teaches/suggests to send fault signals to upstream/downstream node/controller).
13). With regard to claim 18, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 14 above. But, Buset et al and Chedore et al and Pedersen and Caprino et al does not expressly disclose wherein the fault signal is configured to trigger the upstream controller, relative to the fault, to execute the replacing the specific band with the ASE in an upstream section-multiplexer.
However, first, Buset et al teaches to send fault signals to upstream/downstream node/controller, and Buset et al also discloses “In one embodiment, receiving DAMP information (step 172) includes receiving, by the first node 100a, network data including, for example: channel loading, including channel location within the spectrum and channel power for each channel, ASE loading, ASE accumulation to the previous nodes, C-Band power target, L-Band power target, signal power at a previous node, or any combination thereof”. Second, as discussed in claim 1 rejection, Chedore et al and Pedersen and Caprino et al disclose that the ASE loading can be used “to maintain constant power” and “to generate placeholder power for channels so that the system can be maintained in a stable, full-fill operating state”, and when one band is removed, an ASE is added/loaded to maintain constant power and stable operation, or the ASE can be used to replace a specific band. Based on the teachings of Buset et al and Chedore et al and Pedersen and Caprino et al, it is obvious to one skilled in the art that a fault signal can be sent to upstream controller, relative to the fault, to perform replacing the specific band with the ASE in an upstream section-multiplexer.
14). With regard to claim 21, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al further discloses, wherein the LOCP actions include any of 
bocking capacity operations that include any layer 0 restorations on the on the specific band (refer claim 1 rejection, Buset discloses a L0 restorations on a specific band); 
blocking the specific band downstream; and 
network alarm correlation to mask alarms downstream of the specific band.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buset et al and Chedore et al and Pedersen and Caprino et al as applied to claims 1 and 3 above, and further in view of Sayeed et al (US 2019/0103939).
Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claims 1 and 3 above. But, Buset et al and Chedore et al and Pedersen and Caprino et al do not expressly disclose wherein the fault signal is configured to trigger replacement of the specific band with ASE in the downstream section-multiplexer by instructing the downstream controller to shut down at least a last amplifier corresponding to the specific band within a local Optical Multiplex Section (OMS).
However, to shut down an amplifier when a fault occurs in a transmission line is known in the art. First, Sayeed et al discloses to shut down an amplifier when a typical fiber fault ([0056]). Second, the combination of Buset et al and Chedore et al and Pedersen and Caprino et al teaches that an ASE can be loaded for the specific band when fault occurs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sayeed to the system/method of Buset et al and Chedore et al and Pedersen and Caprino et al so that an amplifier for the specific band can be shut down due to the added ASE, also shut down the last amplifier of a local multiplex section creates a safe environment.  

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buset et al and Chedore et al and Pedersen and Caprino et al as applied to claims 1 and 14 above, and further in view of Holness et al (US 2017/0339028).
1). With regard to claim 6, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. But, Buset et al does not expressly disclose wherein the fault signal is conveyed to the downstream controller for alarm correlation by causing the downstream controller to suppress alarms corresponding the detected fault in the specific band.
However, first, as disclosed by Buset et al, each signal band is independently controlled and monitored and corrected, therefore, it is obvious to one skilled in the art that the downstream controller for alarm correlation should suppress alarms corresponding the detected fault in the specific band. Second, Holness et al discloses to convey fault signal to suppress alarm for a specific layer ([0045] and Figure 9, “The primary purpose of the AIS message 240 is to suppress alarms in the layer network above the level at which the fault occurs. When the Link Down Indication (LDI) is set, the AIS message 240 can be used to trigger recovery mechanisms”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Holness et al to the system/method of Buset et al and Chedore et al and Pedersen and Caprino et al so that a specific alarm for a specific band failure can be suppressed.
2). With regard to claim 17, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 14 above. But, Buset et al does not expressly disclose the method of claim 14, further comprising the step of conveying the fault signal to the downstream controller to cause the downstream controller to suppress alarms corresponding the detected fault in the specific band.
However, first, as disclosed by Buset et al, each signal band is independently controlled and monitored and corrected, therefore, it is obvious to one skilled in the art that the downstream controller for alarm correlation should suppress alarms corresponding the detected fault in the specific band. Second, Holness et al discloses to convey fault signal to suppress alarm for a specific layer ([0045] and Figure 9, “The primary purpose of the AIS message 240 is to suppress alarms in the layer network above the level at which the fault occurs. When the Link Down Indication (LDI) is set, the AIS message 240 can be used to trigger recovery mechanisms”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Holness et al to the system/method of Buset et al and Chedore et al and Pedersen and Caprino et al so that a specific alarm for a specific band failure can be suppressed.

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buset et al and Chedore et al and Pedersen and Caprino et al as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA: paragraph [0005] in Background of the Specification).
1). With regard to claim 8, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. But, Buset et al and Chedore et al and Pedersen and Caprino et al do not expressly disclose wherein the fault signal is configured to trigger the upstream controller and the downstream controller to execute actions to block spectrum from Layer 0 Control Plane (L0CP) restoration.
However, as admitted in the AAPA, “conventional systems might trigger a Layer 0 (L0) restoration on all transmission bands and/or may trigger an ASE replacement for all transmission bands in a downstream section multiplexer”. Buset et al teaches to send fault signals to upstream/downstream node/controller, and Buset et al also discloses “In one embodiment, receiving DAMP information (step 172) includes receiving, by the first node 100a, network data including, for example: channel loading, including channel location within the spectrum and channel power for each channel, ASE loading, ASE accumulation to the previous nodes, C-Band power target, L-Band power target, signal power at a previous node, or any combination thereof”. And Chedore et al and Pedersen and Caprino et al discloses that the ASE loading can be used “to maintain constant power” and “to generate placeholder power for channels so that the system can be maintained in a stable, full-fill operating state”; and when one band is removed, an ASE is added/loaded to maintain constant power and stable operation, or the ASE can be used to replace a specific band. Buset et al also discloses “The hybrid C-Band card 108 has a third photodiode 114 for monitoring both the C-Band and the L-Band independently, enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band. The hybrid C-band card 108 and the C-Band EDFA card 124 have the passthrough photodiode 118 that monitors both the C-Band and the L-Band independently as the transmission signal passes through the board”, “if the fault event detected is a failure of the C-Band, the particular predetermined fault event scenario corresponding to the failure of the C-Band is selected and the associated scenario target tilt and scenario target gain are applied to each of the amplifiers. The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 1-5, “responsive to a fault event message affecting the C-band or the L-band”, “the fault event message is formed by monitoring an output/input power of the optical signal in either the C-Band or the L-Band”; [0068], “The other local orchestrators 22 and/or the centralized orchestrator 14 may then execute corrective action to route traffic around a node having a fault event. The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”, and “By controlling the transmit Degree 48a, the local orchestrator 22a causes the data signal to be modified to include new services or to remove services currently in place” ([0038]); or the fault event for C-band or L-band can be separately determined/processed. That is, the combination of Buset et al and Chedore et al and Pedersen and Caprino et al teaches/suggests that the fault signal is configured to trigger the upstream controller and the downstream controller to execute actions to block spectrum from Layer 0 Control Plane (L0CP) restoration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of AAPA to the system/method of Buset et al and Chedore et al and Pedersen and Caprino et al so that only a specific band can be blocked or replaced, the function of the system is enhanced.
2). With regard to claim 9, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 1 above. And the combination of Buset et al and Chedore et al and Pedersen and Caprino et al discloses wherein the fault signal is an Optical Supervisory Channel (OSC) fault signal (refer claim 1 rejection, OSC can be used to convey the fault signal).
But, Buset et al and Chedore et al and Pedersen and Caprino et al do not expressly disclose wherein the fault signal is configured to trigger the upstream controller and the downstream controller to execute actions to avoid sections of the multi-band communication system for Layer 0 Control Plane (L0CP) restoration.
However, as admitted in the AAPA, “conventional systems might trigger a Layer 0 (L0) restoration on all transmission bands and/or may trigger an ASE replacement for all transmission bands in a downstream section multiplexer”. Buset et al teaches to send fault signals to upstream/downstream node/controller, and Buset et al also discloses “In one embodiment, receiving DAMP information (step 172) includes receiving, by the first node 100a, network data including, for example: channel loading, including channel location within the spectrum and channel power for each channel, ASE loading, ASE accumulation to the previous nodes, C-Band power target, L-Band power target, signal power at a previous node, or any combination thereof”. And Chedore et al and Pedersen and Caprino et al discloses that the ASE loading can be used “to maintain constant power” and “to generate placeholder power for channels so that the system can be maintained in a stable, full-fill operating state”; and when one band is removed, an ASE is added/loaded to maintain constant power and stable operation, or the ASE can be used to replace a specific band. Buset et al also discloses “The hybrid C-Band card 108 has a third photodiode 114 for monitoring both the C-Band and the L-Band independently, enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band. The hybrid C-band card 108 and the C-Band EDFA card 124 have the passthrough photodiode 118 that monitors both the C-Band and the L-Band independently as the transmission signal passes through the board”, “if the fault event detected is a failure of the C-Band, the particular predetermined fault event scenario corresponding to the failure of the C-Band is selected and the associated scenario target tilt and scenario target gain are applied to each of the amplifiers. The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 1-5, “responsive to a fault event message affecting the C-band or the L-band”, “the fault event message is formed by monitoring an output/input power of the optical signal in either the C-Band or the L-Band”; [0068], “The other local orchestrators 22 and/or the centralized orchestrator 14 may then execute corrective action to route traffic around a node having a fault event. The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”, and “By controlling the transmit Degree 48a, the local orchestrator 22a causes the data signal to be modified to include new services or to remove services currently in place” ([0038]); or the fault event for C-band or L-band can be separately determined/processed, and as shown in Figures 1-3 etc., each amplifier in a span (or section) is individually controlled/restored so to “avoid sections of the multi-band communication system for Layer 0 Control Plane (L0CP) restoration”. That is, the combination of Buset et al and Chedore et al and Pedersen and Caprino et al teaches/suggests that the controller triggers an ASE replacement for a specific band, not all transmission bands, to avoid sections of the multi-band communication system for Layer 0 Control Plane (L0CP) restoration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of AAPA to the system/method of Buset et al and Chedore et al and Pedersen and Caprino et al so that only a specific action over one section is executed, and not all the sections of the multi-band communication system need L0CP restoration, and the function of the system is enhanced.
3). With regard to claim 19, Buset et al and Chedore et al and Pedersen and Caprino et al disclose all of the subject matter as applied to claim 14 above. But, Buset et al and Chedore et al and Pedersen and Caprino et al do not expressly disclose wherein the fault signal is configured to trigger a downstream controller to execute an action of blocking spectrum from Layer 0 Control Plane (L0CP) restoration.
However, as admitted in the AAPA, “conventional systems might trigger a Layer 0 (L0) restoration on all transmission bands and/or may trigger an ASE replacement for all transmission bands in a downstream section multiplexer”. Buset et al teaches to send fault signals to upstream/downstream node/controller, and Buset et al also discloses “In one embodiment, receiving DAMP information (step 172) includes receiving, by the first node 100a, network data including, for example: channel loading, including channel location within the spectrum and channel power for each channel, ASE loading, ASE accumulation to the previous nodes, C-Band power target, L-Band power target, signal power at a previous node, or any combination thereof”. And Chedore et al and Pedersen and Caprino et al discloses that the ASE loading can be used “to maintain constant power” and “to generate placeholder power for channels so that the system can be maintained in a stable, full-fill operating state”; and when one band is removed, an ASE is added/loaded to maintain constant power and stable operation, or the ASE can be used to replace a specific band. Buset et al also discloses “The hybrid C-Band card 108 has a third photodiode 114 for monitoring both the C-Band and the L-Band independently, enabling the C-Band amplifier to detect the optical loss of signal of either the C-Band or the L-Band. The hybrid C-band card 108 and the C-Band EDFA card 124 have the passthrough photodiode 118 that monitors both the C-Band and the L-Band independently as the transmission signal passes through the board”, “if the fault event detected is a failure of the C-Band, the particular predetermined fault event scenario corresponding to the failure of the C-Band is selected and the associated scenario target tilt and scenario target gain are applied to each of the amplifiers. The node may then send the fault event message on the optical supervisory channel 101 to at least one or both of a downstream node and an upstream node”, and claims 1-5, “responsive to a fault event message affecting the C-band or the L-band”, “the fault event message is formed by monitoring an output/input power of the optical signal in either the C-Band or the L-Band”; [0068], “The other local orchestrators 22 and/or the centralized orchestrator 14 may then execute corrective action to route traffic around a node having a fault event. The local orchestrators 22 may use fault identification and recovery notifications to execute operations to reactivate a failed transmission signal”, and “By controlling the transmit Degree 48a, the local orchestrator 22a causes the data signal to be modified to include new services or to remove services currently in place” ([0038]); or the fault event for C-band or L-band can be separately determined/processed. That is, the combination of Buset et al and Chedore et al and Pedersen and Caprino et al teaches/suggests that the fault signal is configured to trigger the downstream controller to execute actions to block spectrum from Layer 0 Control Plane (L0CP) restoration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of AAPA to the system/method of Buset et al and Chedore et al and Pedersen and Caprino et al so that only a specific band can be blocked or replaced, the function of the system is enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        July 30, 2022